NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-30180

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00229-TOR-1

 v.

BENJAMIN RODRIGUEZ, AKA Demon,                  MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Benjamin Rodriguez appeals pro se from the district court’s order denying

his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). We have

jurisdiction under 28 U.S.C. § 1291. “[W]e review § 3582(c)(1) sentence

reduction decisions for abuse of discretion,” United States v. Aruda, 993 F.3d 797,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Rodriguez’s request for oral
argument is denied.
799 (9th Cir. 2021), and we affirm.

      Rodriguez argues that the district court abused its discretion in concluding

that his obesity, in combination with his other medical conditions, did not

constitute an extraordinary and compelling reason for compassionate release. He

further argues that the district court should not have treated his vaccination status

as mitigating his risk from COVID-19 without first conducting an individualized

analysis as to the protection the vaccine provides him. But the district court’s

findings that Rodriguez’s conditions were being “treated or monitored,” and that

“[n]o acute conditions were noted,” are grounded in the record. See United States

v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (district court abuses its

discretion if its decision is illogical, implausible, or without support in the record).

And, given “the deference we must afford the district court when it makes these

discretionary decisions,” we cannot conclude that the district court abused its

discretion in its treatment of Rodriguez’s vaccination status. United States v.

Keller, 2 F.4th 1278, 1284 (9th Cir. 2021).1

      Likewise, we cannot say that the district court abused its discretion by

concluding that the 18 U.S.C. § 3553(a) factors did not support relief. It grounded


1
  To the extent that Rodriguez’s briefs contain new factual allegations about his
medical conditions, COVID-19 transmission within his facility, and the availability
of booster doses, we do not consider such facts on appeal. Rodriguez remains free
to raise such facts with the district court in any subsequent motion for
compassionate release.

                                           2                                     21-30180
its analysis in the nature and circumstances of Rodriguez’s offense, his criminal

history, and the need to reflect the seriousness of the offense and protect the public,

see 18 U.S.C. § 3553(a)(1)-(2), reasonably concluding that, even after

consideration of “recent developments,” the “totality of all the facts” supported the

original sentence.

      AFFIRMED.




                                          3                                    21-30180